COMBS, Judge,
dissenting.
I respectfully dissent from the majority opinion. I would reverse the conviction *6and remand the case for a new trial, for the following reasons.
First. When the Legislature has defined a term by statute and that term is an essential element of a crime charged, it is the duty of the court, when requested by a defendant to instruct the jury on the statutory definition of the term. Here, the trial court erred in failing to instruct the jury as to the meaning of the term “possession” as defined in KRS 500.080(14). The alleged “booby trap” was a spiked metal plate and not the fishing line being held by appellant. Had the jury been given the statutory definition of the word “possession” it is very likely that the jury would have returned a different verdict.
Second. Subsection 3 of KRS 237.040, the statute under which appellant was indicted, is as follows:
Mere possession without substantial evidence of the requisite intent is insufficient to bring action under KRS 237.030 —237.050.
Intent is an essential and critical element of the offense denounced by KRS 237.-040(1). The lack of substantial evidence of the requisite intent can best be demonstrated by some of the concluding remarks of the Commonwealth Attorney during summation:
And maybe because he wasn’t out there actually walking the picket line with them, he had his little device with him to show these fellas he was really with them, you know. But now, its obvious there were no trucks coming up and down through there an hour before their time. They tell you the trucks didn’t come through until about eight o’clock. As one of the pickets told you, they waited til the school buses got through there because they didn’t want anybody to get hurt. So the truckers waited til the school buses came through. While they were there that morning, without any really danger of him having to pull this in front of a truck, he was showing out for his buddies a little bit. “I’m with you. I can’t be here on the line with you all. day. But, you know, I am with you. Here, I’ll show you, I’ll drag one of these things around on a string.”
Third. I cannot agree with the majority when they say “surreptitiously” and “covertly” are terms that “an average, reasonable man understands,” or “words of ordinary meaning and understanding sufficient to put the average citizen on notice as to the nature of the conduct proscribed.”
In United States v. Combs, 390 F.2d 426; 3 A.L.R.Fed. 410 (1968), the appellant was charged with criminal contempt for bringing a tape recorder into the courtroom and “surreptitiously recording what the court was saying and what you were saying here.” He was then charged with “willfully, surreptitiously, contemptuously without the order of the court bringing into the courtroom a recording device.” The tape recorder in question was on counsel table and the microphone was beside the court microphone. In reversing the conviction, the court observed:
As a matter of fact the United States does not contend that the apparent activity of Mr. Combs was carried on in a furtive manner; it contends that such nonpermissive activity was so unpretentious that it would have gone completely unnoticed except for the exaggerated delay in disassembling the recorder at the conclusion of the hearing.
If a United States District Judge and a United States Attorney cannot agree on the meaning of “surreptitious” how can this court say it is a word of ordinary meaning and understanding sufficient to put the average citizen on notice?